1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID WILSON,                            Case No.: 17-cv-0469-JLS-MDD
12                               Plaintiff,
                                              REPORT AND
13   v.                                       RECOMMENDATION ON
                                              DEFENDANTS' MOTION FOR
14   CORPORAL GARDINER, et al.,
                                              SUMMARY JUDGMENT
15                              Defendant.
                                              [ECF No. 30]
16
17        This Report and Recommendation is submitted to United States
18   District Judge Janis L. Sammartino pursuant to 28 U.S.C. § 636(b)(1) and
19   Local Civil Rule 72.1(c) of the United States District Court for the Southern
20   District of California.
21        For the reasons set forth herein, the Court RECOMMENDS
22   Defendant’s Motion for Summary Judgment be GRANTED.
23                             I. PROCEDURAL HISTORY
24        David Wilson (“Plaintiff”) is a state prisoner proceeding pro se and in
25   forma pauperis, with a civil complaint filed pursuant to 42 U.S.C. § 1983.
26   (ECF No. 1, 3). In his Complaint, Plaintiff set forth various claims against
27   six individuals working at the San Diego Central Jail Facility (“Central Jail”)

                                              1
                                                                    17-cv-0469-JLS-MDD
1    alleging that they violated his civil rights by: (1) retaliating against him in
2    violation of the First and Eighth Amendment; (2) imposing cruel and unusual
3    punishment against him in violation of the Eighth Amendment; (3) failing to
4    provide Plaintiff his due process rights in violation of the Fourteenth
5    Amendment; (4) intentionally inflicting emotional distress on him; and (5)
6    negligently disregarding their duty owed to Plaintiff. (See Id.). Following a
7    Motion to Dismiss, only Plaintiff’s Fourteenth Amendment claim against
8    Deputy Francis Gardiner remains. (ECF No. 26).
9         On August 17, 2018, Defendant filed a motion for summary judgment.
10   (ECF No. 30). Plaintiff was served with a Klingele/Rand notice and given
11   until September 26, 2018, to file his opposition. (ECF No. 31). As of the date
12   of this Report and Recommendation, Plaintiff has not filed a response.
13                          II. FACTUAL BACKGROUND
14        Defendant has produced evidence of the following facts.1 Defendant
15   Francis Gardiner (“Defendant”) was working as a Fifth Floor Security Deputy
16   at Central Jail on April 5, 2016. (ECF No. 30-2 at ¶1, 2). That day,
17   Defendant was distributing lunch meals to the inmates in Module 5B, which
18   was on lockdown. (Id. at ¶4). Due to the lockdown, inmates were served in
19   their cells through the food flaps in the cell doors. (Id.). With the help of an
20   “inmate trustee,” Defendant was handing out boxed lunches including
21   sandwich materials and fruit, as well as soup that was poured into small cups
22   from a large container. (Id. at ¶5). The soup ran out before Defendant began
23   lunch service on the second floor of Module 5B. (Id.).
24        Plaintiff was one of three inmates housed in cell 17. (Id. at ¶6). After
25
26
     1These facts are undisputed because Plaintiff has not filed an opposition or
27   put forth any evidence disputing them.
                                             2
                                                                       17-cv-0469-JLS-MDD
1    delivering lunches to cell 17, Defendant was moving to cell 15 when Plaintiff
2    yelled out, calling Defendant lazy for not giving him any soup. (Id.).
3    Defendant believed that other inmates could hear Plaintiff and noticed that
4    they were becoming upset. Defendant believed that Plaintiff was beginning
5    to incite the other inmates over the unavailability of soup. (Id. at 7).
6         Defendant then returned to cell 17 to defuse tensions. (Id. at ¶8).
7    Because of the cell door, Defendant was unable to communicate easily with
8    Plaintiff and therefore Defendant called the tower and had the door to cell 17
9    opened. (Id.). Defendant explained that the soup had run out and offered
10   Plaintiff the opportunity to see for himself which Plaintiff declined. (Id. at
11   ¶9, 10). Plaintiff then yelled “Fuck you” at a volume that could be heard by
12   everyone else in the Module. (Id. at ¶10).
13        Module 5B is an incentive-based module used as a reward for good
14   behavior and inmates who violate rules or regulations can be removed. (Id.
15   at ¶11). Following Plaintiff’s outburst, Defendant made the decision to
16   remove Plaintiff. (Id.). Defendant believed that Plaintiff had violated rules
17   requiring inmates to treat staff members civilly and not threaten, assault, or
18   attempt to intimidate any other inmate or staff; as well as the regulation
19   prohibiting aggressive or boisterous activity. (Id.). Defendant ordered
20   Plaintiff to exit the cell and go to the common area on the first floor, Plaintiff
21   refused and moved further into the cell. (Id. at ¶12). Defendant repeated his
22   order for plaintiff Plaintiff to go to the common area and again Plaintiff,
23   standing very close to Defendant, yelled “fuck you.” (Id. at ¶13, 16).
24   Defendant recognized Plaintiff’s agitation and combative language as “pre-
25   assaultive indicators” and further believed that he was in a vulnerable
26   position. (Id. at ¶14, 15). Defendant based his assessment of his position on
27   (1) Defendant’s location near the second floor railing, given that he has

                                             3
                                                                       17-cv-0469-JLS-MDD
1    previously seen inmates attempt to “leverage deputies over the railing to fall
2    onto the hard concrete floor,” (2) Defendant’s inability to close the cell door on
3    Plaintiff to prevent a physical altercation, and (3) Defendant being the only
4    deputy in the module at the time of this interaction. (Id. at ¶15).
5         Defendant then attempted to grab Plaintiff by his shirt to pull him from
6    the cell in order to handcuff him and remove him from the module. (Id. at
7    ¶16). Plaintiff slapped at Defendants hands. (Id.). Plaintiff kept slapping at
8    Defendant’s hands and at one point slapped Defendant’s face in an attempt to
9    resist. (Id.). Defendant did not strike or punch Plaintiff, and limited his
10   contact to grabbing, pushing, and pulling in an attempt to remove Plaintiff
11   from the cell. (Id.)
12        Defendant was able to eventually remove Plaintiff from the cell, locking
13   the cell door behind them, and then ordered Plaintiff to face the wall to
14   handcuff him. (Id. at 17). Plaintiff refused and “took a bladed stance,” which
15   Defendant perceived as a fighting position. (Id. at ¶18). Defendant, using an
16   open hand, pushed Plaintiff on the chest several times, to move Plaintiff
17   toward the stairs “to prevent him from getting footing for a fighting stance.”
18   (Id.). It was Defendant’s intention to render Plaintiff unable to charge at
19   Defendant. (Id.).
20        At this time, five other deputies rushed into the module, and Plaintiff
21   became compliant. (Id. at ¶19). Defendant, with assistance, handcuffed
22   Plaintiff. (Id.). Plaintiff was escorted down the stairs and out of Module 5B.
23   Defendant never kicked at Plaintiff’s legs, ankles, or calves. (Id. at ¶20).
24   Plaintiff’s pants sagged during this interaction and as a result by the time
25   Plaintiff reached the bottom of the stairs, his pantlegs “had extended over his
26   socks,” however Defendant did not intentionally force Plaintiff out of his
27   pants while walking. (Id.).

                                             4
                                                                      17-cv-0469-JLS-MDD
1                               III. LEGAL STANDARD
2         A. Summary Judgment
3         Rule 56(c) of the Federal Rules of Civil Procedure authorizes the
4    granting of summary judgment “if the pleadings, depositions, answers to
5    interrogatories, and admissions on file, together with the affidavits, if any,
6    show that there is no genuine issue as to any material fact and that the
7    moving party is entitled to judgment as a matter of law.” The standard for
8    granting a motion for summary judgment is essentially the same as for the
9    granting of a directed verdict. Judgment must be entered, “if, under the
10   governing law, there can be but one reasonable conclusion as to the verdict.”
11   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). “If reasonable
12   minds could differ,” however, judgment should not be entered in favor of the
13   moving party. Id. at 250-51.
14        The parties bear the same substantive burden of proof as would apply
15   at a trial on the merits, including plaintiff’s burden to establish any element
16   essential to his case. Liberty Lobby, 477 U.S. at 252; Celotx v. Catrett, 477
17   U.S. 317, 322 (1986); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). The
18   moving party bears the initial burden of identifying the elements of the claim
19   in the pleadings, or other evidence, which the moving party “believes
20   demonstrates the absence of a genuine issue of material fact.” Celotex, 477
21   U.S. at 323; see also Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970);
22   Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). “A material
23   issue of fact is one that affects the outcome of the litigation and requires a
24   trial to resolve the parties’ differing versions of the truth.” S.E.C. v. Seabord
25   Corp., 677 F.2d 1301, 1306 (9th Cir. 1982). More than a “metaphysical
26   doubt” is required to establish a genuine issue of material fact. Matsushita
27   Elec. Indus. Co., Ltd v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

                                             5
                                                                      17-cv-0469-JLS-MDD
1         The burden then shifts to the non-moving party to establish, beyond the
2    pleadings, that there is no genuine issue for trial. See Celotex, 477 U.S. at
3    324. To successfully rebut a properly supported motion for summary
4    judgment, the nonmoving party “must point to some facts in the record that
5    demonstrate a genuine issue of material fact and, with all reasonable
6    inferences made in the plaintiff[‘s] favor, could convince a reasonable jury to
7    find for the plaintiff[].” Reese v. Jefferson School Dist. No. 14J, 208 F.3d 736,
8    738 (9th Cir. 2000) (citing Fed. R. Civ. P. 56; Celotex, 477 U.S. at 323; Liberty
9    Lobby, 477 U.S. at 249).
10        While the district court is “not required to comb the record to find some
11   reason to deny a motion for summary judgment,” Forsberg v. Pacific N.W.
12   Bell Tel. Co., 840 F.2d 1409, 1418 (9th Cir. 1988), see also Nilsson v.
13   Louisiana Hydrolec, 854 F.2d 1538, 1545 (9th Cir. 1988), the court may
14   nevertheless exercise its discretion “in appropriate circumstances,” to
15   consider materials in the record which are on file but not “specifically
16   referred to.” Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026,
17   1031 (9th Cir. 2001). However, the court need not “examine the entire file for
18   evidence establishing a genuine issue of fact, where the evidence is not set
19   forth in the opposing papers with adequate references so that it could be
20   conveniently found.” Id.
21        In ruling on a motion for summary judgment, the court need not accept
22   legal conclusions “cast in the form of factual allegations.” Western mining
23   Council v. Watt, 643 F. 2d 618, 624 (9th Cir. 1981). “No valid interest is
24   served by withholding summary judgment on a complaint that wraps
25   nonactionable conduct in a jacket woven of legal conclusions and hyperbole.”
26   Vigliotto v. Terry, 873 F.2d 1201, 1203 (9th Cir. 1989).
27        Moreover, “[a] conclusory, self-serving affidavit, lacking detailed facts

                                             6
                                                                      17-cv-0469-JLS-MDD
1    and any supporting evidence, is insufficient to create a genuine issue of
2    material fact.” F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171
3    (9th Cir. 1997). Nevertheless, “the district court may not disregard a piece of
4    evidence at the summary stage solely based on its self-serving nature.” Nigro
5    v. Sears, Roebuck & Co., 784 F.3d 495, 497-98 (9th Cir. 2015) (finding
6    plaintiff’s “uncorroborated and self-serving” declaration sufficient to establish
7    a genuine issue of material fact because the “testimony was based on
8    personal knowledge, legally relevant, and internally consistent.”).
9             A district court may not grant a motion for summary judgment solely
10   because the opposing party has failed to file an opposition. Cristobal v.
11   Siegel, 26 F.3d 1488, 1494-95 & n.4 (9th Cir. 1994). A court may,
12   nonetheless, “grant an unopposed motion for summary judgment if the
13   movant’s papers are themselves sufficient to support the motion and do not
14   on their face reveal a genuine issue of material fact[.]” Williams v. Santa
15   Cruz Cnty. Sheriff’s Dep’t, 234 F. App’x 522, 523 (9th Cir. 2007) (citing Henry
16   v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993)).
17                                    IV. DISCUSSION
18            A. Fourteenth Amendment Excessive Force Claim
19            Plaintiff claims Defendant exhibited unnecessary force and failed to
20   provide “an environment free of malicious and sadistic conduct.” (ECF No. 1
21   at 3). Defendant argues, however, that given the circumstances, his actions
22   were reasonable and as a result summary judgment is proper. (ECF No. 31-1
23   at 6).
24            Because Plaintiff is a pretrial detainee alleging excessive force in
25   violation of the Fourteenth Amendment, his claim arises under the Due
26   Process Clause of the Fourteenth Amendment. See Kingsley v. Hendrickson,
27   135 S.Ct. 2466 (2015); see also Graham v. Connor, 490 U.S. 386, 395 n.10

                                                7
                                                                         17-cv-0469-JLS-MDD
1    (1989) (citing Bell v. Wolfish, 441 U.S. 520, 535-39 (1979)); Gibson v. County
2    of Washoe, Nev., 290 F.3d 1175, 1197 (9th Cir. 2002) (“The Due Process clause
3    protects pretrial detainees from the use of excessive force that amounts to
4    punishment.”). In Kingsley, the Supreme Court held that a pretrial detainee
5    bringing an excessive force claim “must show only that the force purposely or
6    knowingly used against him was objectively unreasonable” rather than prove
7    “a subjective standard that takes into account defendant’s state of mind.”
8    Kingsley, 135 S.Ct. at 2472-73.
9         “[O]bjective reasonableness turns on the facts and circumstances of
10   each particular case. Id. at 2473 (internal quotation omitted). Objective
11   reasonableness must be assessed from the perspective of a reasonable officer
12   on the scene, including what the officer knew at the time, not with the 20/20
13   vision of hindsight. Id. The court must also account for the legitimate
14   interests that stem from the government’s need to manage the facility in
15   which the individual is detained. Id. The following non-exclusive factors
16   may bear on the reasonableness or unreasonableness of the force used:
17            The relationship between the need for the use of force
              and the amount of force used; the extent of the plaintiff’s
18            injury; any effort made by the officer to temper or to
19            limit the amount of force; the severity of the security
              problem at issue; the threat reasonably perceived by the
20            officer; and whether the plaintiff was actively resisting.
21   Id. However, unlike a convicted prisoner proceeding under the Eighth
22   Amendment, a pretrial detainee does not need to show that the force was
23   applied maliciously and sadistically for the purpose of causing harm. Id. at
24   2475-76.
25        The only act at issue here against Defendant—that he physically
26   removed Plaintiff from his cell after Plaintiff began challenging him over the
27   availability of soup—may have been unkind or harsh, but is not sufficient to

                                            8
                                                                     17-cv-0469-JLS-MDD
1    establish a constitutional violation. “Not every malevolent touch by a prison
2    guard gives rise to a federal cause of action.” Wilkins v. Gaddy, 559 U.S. 34,
3    37 (2010) (internal citation and quotation marks omitted).
4         Here, in arguing that the use of force was appropriate, Defendant notes
5    that the Use of Force Guidelines allow hands-on-control as an appropriate
6    response to verbal non-compliance and resistance and that Defendant’s use
7    was a good faith effort to maintain and restore discipline. (ECF No. 30-1 at
8    6). Further, Defendant contends that the force applied after Plaintiff’s verbal
9    incitement and refusal to leave the cell would be considered “low level” and
10   did not include fist strikes, OC spray, or striking weapons. (Id.). Plaintiff
11   pleads no physical injury from Defendant’s attempt to push him toward the
12   stairs, only claiming embarrassment from being escorted in his shirt and
13   underwear as well as anxiety and distress stemming from later events that
14   have been dismissed from this case. (Id. at 7).
15        The signed declaration filed with Defendant’s motion indicates that
16   Defendant’s use of force was appropriate given the circumstances. Plaintiff
17   was not only engaging in behavior likely to incite other inmates in the
18   Module, he also actively resisted Defendant’s efforts to de-escalate the
19   situation. Additionally, Defendant used a minimal amount of force in an
20   effort to ensure that Plaintiff did not charge at him after Plaintiff adopted
21   what Defendant considered to be a fighting stance.
22        Plaintiff has not supported his contention that Defendant’s force was
23   unnecessary or that Defendant’s behavior was unreasonable. Further,
24   Plaintiff has failed to meet his burden of coming forward with “specific facts
25   showing there is a genuine issue for trial.” Matsushita Elec. Indus. Co., 475
26   U.S. at 586-87.
27        Accordingly, this Court RECOMMENDS that summary judgment of

                                             9
                                                                      17-cv-0469-JLS-MDD
1    Plaintiff’s excessive force claim be GRANTED.
2         B. Qualified immunity
3         Defendant raises qualified immunity as an alternative basis for
4    dismissal of Plaintiff’s claim. Defendant contends that he is entitled to
5    qualified immunity because there is no clearly established authority that
6    would find his conduct unconstitutional. (ECF No. 30-1 at 7-8).
7         Qualified immunity shields government officials performing
8    discretionary functions from liability for civil damages unless their conduct
9    violates clearly established statutory or constitutional rights of which a
10   reasonable person would have known. Anderson v. Creighton, 483 U.S. 635,
11   640 (1987). “In determining whether an officer is entitled to qualified
12   immunity, we consider (1) whether there has been a violation of a
13   constitutional right; and (2) whether that right was clearly established at the
14   time of the officer's alleged misconduct.” C.V. by & through Villegas v. City of
15   Anaheim, 823 F.3d 1252, 1255 (9th Cir. 2016) (quoting Lal v. California, 746
16   F.3d 1112, 1116 (9th Cir. 2014)). The Court may decide which of the two
17   prongs to address first. Pearson v. Callahan, 555 U.S. 223, 236 (2009). Here,
18   as discussed above, there is no constitutional violation. Accordingly, both
19   Defendants are entitled to qualified immunity.
20        Based on the lack of any evidence of a Fourteenth Amendment violation
21   and Defendant’s entitlement to qualified immunity on this claim, the Court
22   RECOMMENDS that the motion for summary judgment be GRANTED,
23   and that this action be DISMISSED.
24                                 V. CONCLUSION
25        For the reasons outlined above, IT IS RECOMMENDED that the
26   District Court issue an Order: (1) Approving and Adopting this Report and
27   Recommendation; and (2) GRANTING Defendants’ motion for summary

                                            10
                                                                     17-cv-0469-JLS-MDD
1    judgment.
2         IT IS HEREBY ORDERED that any written objections to this Report
3    must be filed with the Court and served on all parties no later than
4    February 19, 2019. The document should be captioned “Objections to
5    Report and Recommendation.”
6         IT IS FURTHER ORDERED that any reply to the objection shall be
7    filed with the Court and served on all parties no later than February 26,
8    2019. The parties are advised that the failure to file objections within the
9    specified time may waive the right to raise those objections on appeal of the
10   Court’s order. See Turner v. Duncan, 158 F. 3d 449, 455 (9th Cir. 1998).
11        IT IS SO ORDERED.
12   Dated: February 5, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            11
                                                                     17-cv-0469-JLS-MDD
